MEMORANDUM**
Martin Edgar Garcia-Ronquio and his wife, Lidia Vidana-De-Garcia, natives and *473citizens of Mexico, petition for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) denial of their applications for cancellation of removal. We lack jurisdiction to consider discretionary hardship determinations. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the IJ’s discretionary hardship determination. See id.
To the extent petitioners contend that the BIA’s streamlined decision was improper because it left open the question of how more recent decisions affect the outcome of their case, this contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850 (9th Cir.2003).
We do not consider petitioners’ contention that Garcia-Ronquio is eligible for relief pursuant to the LIFE Act because they failed to exhaust this issue before the BIA. See Arreaza-Cruz v. INS, 39 F.3d 909, 912 (9th Cir.1994).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.